Citation Nr: 1632956	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for skin rash on upper body.

2.  Entitlement to service connection for skin rash on upper body.

3.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a heart attack. 

4.  Entitlement to service connection for a heart attack.

5.  Entitlement to service connection for degenerative joint disease of the right shoulder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for a back disorder, to include bulging disc in the low back.

9.  Entitlement to service connection for allergic rhinitis with maxillary sinus polyp, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2016, the Veteran presented testimony before the undersigned Veterans Law Judge at the RO; a copy of the transcript of the hearing has been associated with the record.

The issues of entitlement to service connection for a heart attack, for degenerative joint disease right shoulder, for hypertension, for an acquired psychiatric disorder, to include PTSD, for a back disorder, to include a bulging disc in the low back, and for allergic rhinitis with maxillary sinus polyp, to include as due to undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2004 decision, the RO denied entitlement to service connection for a heart attack and skin rash of the upper body; the Veteran did not appeal the decision and the decision became final.

2.  Evidence associated with the claims file since the November 2004 RO decision denying service connection, when considered by itself or in connection with evidence previously assembled, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating claims for a cardiac disorder, to include residuals of a heart attack and skin rash on the upper body.

3.  The evidence is in relative equipoise as to whether currently diagnosed tinea versicolor began during active duty.


CONCLUSION OF LAW

1.  The November 2004 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the November 2004 RO decision, and the claim of service connection for a heart attack is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received since the November 2004 RO decision, and the claim of service connection for a skin rash on the upper body is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a skin disorder, tinea versicolor, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Board's decision to reopen a claim for entitlement to service connection for a heart attack and to reopen and grant a claim for entitlement to service connection for a skin rash constitutes full grants of these benefits; therefore, further discussion of the duties to notify and assist is not necessary.

Claims to reopen - legal criteria

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Claim to reopen - skin disorder

The RO initially denied the Veteran's claim for entitlement to service connection for a skin disorder in a November 2004 rating decision, noting that a review of the Veteran's service treatment records revealed no evidence of complaint, treatment, or diagnosis of a skin rash, and that he had not submitted any medical evidence a current skin rash.

Since November 2004, substantial pertinent evidence has been added to the claims file, as follows.  April 2009 VA medical records reflect that the Veteran has been diagnosed with tinea versicolor, and was prescribed topical medications for his skin disorder.  At his April 2016 hearing, the Veteran testified that he still experienced the rash that began in service and that he treated it with a topical medication.  The Board finds that this evidence is new because it was not before the adjudicator in November 2004.  The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in November 2004.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a skin disorder.  Hence, the appeal to this extent is allowed.

Claim to reopen - heart disorder, to include residuals of a heart attack

The RO initially denied the Veteran's claim for a heart attack in a November 2004 rating decision, finding that there was no record that a heart attack occurred in service.  Private medical records from January 2002 noted clinical symptoms of breathlessness and leg fatigue without chest discomfort, but were electrocardiographically negative for ischemia or significant arrhythmia. 

Since November 2004, substantial pertinent evidence has been added to the claims file, as follows.  A September 2014 VA medical opinion reflects that the Veteran has been diagnosed with coronary artery disease.  The Board finds that this evidence is new because it was not before the adjudicator in November 2004.  The Board also finds that the new evidence is material because it directly addresses one of the reasons the claim was previously denied on the last adjudication in November 2004, in that the Veteran has now been diagnosed with ischemic heart disease.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a heart attack.  Hence, the appeal to this extent is allowed.



Service connection - Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has contended that he has had a skin rash since active duty.  At his hearing, he reported experiencing blotches on his skin in service, which were scaly and itchy at times.  He indicated that he was treated with selsun at the time, which helped to resolve the rash.  He testified that he has experienced the rash since service.

April 2009 VA medical records reflect that the Veteran had a diagnosis of tinea versicolor, and was prescribed topical medications for his skin disorder.

The Veteran was provided with a VA examination in August 2010.  The examiner found that the skin of the chest, back, and groin was smooth and without scarring or disfigurement.  There was no hyper- or hypo-pigmentation as a result of the rash, no evidence of active lesions, and no evidence of scarring from previous disease.  He noted that the skin condition described by the Veteran as experienced in service on his chest, back, and groin area was consistent with tinea versicolor.

The Veteran was provided with another VA examination in April 2013.  The examiner noted that, at that time, the Veteran did have minimal hypo-pigmented scars seen from healed tinea versicolor on anterior chest with no active lesions.  

The Board finds that, resolving all reasonable doubt in favor of the Veteran, service connection for tinea versicolor is warranted.  

As noted above, the Veteran has provided testimony and lay statements describing a skin rash that began during service.  The Veteran is competent to report on symptoms that are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  The VA examiner in August 2010, upon hearing his description, noted that it was consistent with a diagnosis of tinea versicolor.  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  In this case, the Veteran's description of his skin rash in service supports his diagnosis of tinea versicolor in service.  

The Veteran has a current diagnosis of tinea versicolor.  VA medical records in April 2009 reflect a diagnosis of tinea versicolor and, while the VA examiner did not diagnose current tinea versicolor on examination, scarring from tinea versicolor was present in the second examination that was not noted on the initial examination in August 2010, indicating that the Veteran had tinea versicolor in the interim between examinations.  The Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Finally, the Veteran has described consistent symptoms of a skin rash since service.

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our Veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Here, the Board finds that, with resolution of reasonable doubt in favor of the Veteran, his claim for entitlement to service connection for a skin disorder, tinea versicolor, is granted


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a skin rash of the upper body is reopened. To this extent, the appeal is allowed.

New and material evidence having been submitted, the claim of entitlement to service connection for a heart attack is reopened. To this extent, the appeal is allowed.

Service connection for a skin disorder, tinea versicolor, is granted.


REMAND

As an initial matter, the Veteran has indicated that he is in receipt of disability benefits from the Social Security Administration (SSA).  See April 2013 VA Psychiatric examination.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  In this case, the Veteran indicated that he was unable to work due to his heart condition.  As such, these records are relevant to the claims on appeal, and should be associated with the record of evidence.

The Veteran has consistently reported that he was treated for a heart attack in 1994 by a private physician, D.I., M.D.  A request was made for these records in March 2004, in connection with the Veteran's initial claim for entitlement to service connection for a heart attack.  The request enclosed the Veteran's release form, which listed the dates of treatment as June 1994 to present and indicated that this physician was with Internal Medicine and Cardiology in Memphis, Tennessee.  Records received from this provider were from Baptist Memorial Hospital, and only reflected treatment in 2002.  These records reflect the Veteran's reports that he was a prior patient and was seen in 1994 for a heart attack.

In December 2012, the Veteran submitted another release form for the private physician who reportedly treated him for his heart attack in 1994, D.I., M.D.  The RO sent the Veteran a letter later that same month, reminding him that a request had been sent to this provider in connection with his earlier claim, and that records from 2002 had been obtained.  The RO requested that the Veteran inform them if he had not been treated by D.I., M.D. in 1994.  The Veteran made no such indication.  No further request for records was sent to this private physician.

VA is required to make reasonable efforts to obtain all 'relevant' records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1). VA regulation clarifies that 'reasonable efforts' will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  

The Board finds here that, as records reflecting a heart attack in 1994 are significant to the Veteran's claim, another effort should be made to obtain these records, or to clarify that they are unavailable.  

The Veteran contends that he has an acquired psychiatric disorder that is related to service.  The Veteran's ongoing problems list in his VA medical records reflects the diagnosis of PTSD.  He submitted records in May 2016 which appear to reflect insurance coverage for inpatient and outpatient psychiatric treatment.  The corresponding medical records are not part of the claims file.  On remand, the RO/AMC should attempt to obtain these records.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

At his hearing, the Veteran contended that, while on active duty, he worked with ammunition which involved frequent lifting of heavy items, and that his current back disability is a result of these duties.  The Veteran's military occupational specialty (MOS) confirms these duties.  He reported that he self-medicated while in service, taking aspirin, and that he has had problems with his back since service.  

The Veteran was provided with a VA examination in April 2013.  The examiner found that it was less likely as not that the Veteran's current back disorder was related to service.  The examiner indicated that he could not relate the Veteran's current lumbar degenerative disc disease to his history of thoracic back muscle spasms in 1977, and that there was no history of back injury in the Veteran's service treatment records.  However, the examiner did not address the Veteran's contentions of heavy lifting and back pain in service, and his reports of back problems since that time.  As such, the Veteran should be provided with a VA examination to determine whether his current back disability is related to service.  The examiner must address the Veteran's in-service duties which included heavy lifting and his reports of back pain since active duty.

The Veteran has contended that he has a psychiatric disorder, to include PTSD that is related to service.  VA medical records reflect PTSD on his problems list.  He was provided with a VA examination in April 2013.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD based, at least in part, on a finding that the Veteran did not meet the stressor requirement under the DSM IV criteria.  However, the Veteran reported remembering SCUD missiles exploding overhead and those that exploded near where he was stationed.  He stated there were low flying aircraft overhead all the time as well.  At his hearing, the Veteran reported that scuds were going off over his head, and that, as he was in ammunition supply, he was in the proximity of large bombs, he was "always on edge."  The examiner did not address whether these reports met the criteria for a stressor under 38 C.F.R. § 3.304(f)(3)(2015).  

Under § 3.304(f)(3), if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. 3.304(f)(3).

On remand, the Veteran should be provided with another VA examination to determine whether the Veteran has PTSD that is related to service that addresses whether his experiences in service meet the criteria for a stressor under 38 C.F.R. 3.304(f)(3).

The Veteran has contended that the he began having problems with his sinuses while in Saudi Arabia, and began seeking treatment and taking medication after his return.  The Veteran has a current diagnosis of allergic rhinitis.  

He was provided with a VA examination in July 2010.  The examiner found that the Veteran's sinus condition was consistent with an allergic rhinitis and not related to a Gulf War hazard; however, he did not provide a rationale for this opinion.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).

As such, on remand, the Veteran should be provided with a VA examination to determine whether his allergic rhinitis is related to service or began during active duty.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

At his hearing, the Veteran contended that, while on active duty in Saudi Arabia, taking cover from scud missiles, he suffered an injury to his right shoulder when he was hit with the muzzle of a rifle.  The Veteran's service personnel records confirm his presence in Saudi Arabia while on active duty.  As this incident is consistent with the circumstances of the Veteran's service the Board concedes that the in-service right shoulder injury occurred.  38 U.S.C.A. § 1154(a)

At his hearing, the Veteran indicated that he has experienced intermittent shoulder pain since service.  He has a current diagnosis of degenerative disease in the acromioclavicular (AC) joint and AC strain.  See December 2008 private medical records from Cleveland Medical Clinic.  

At there is evidence of an in-service injury to the right shoulder, of ongoing symptoms since service, and a current right shoulder disorder, the Board finds that the Veteran has met the criteria for a VA examination to determine whether his current right shoulder disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's heart attack in 1994, to include making another request to the private physician, D.I., M.D. specifically for those records, and pertaining to psychiatric treatment, as reflected in the May 2016 private medical records reflecting insurance coverage for inpatient and outpatient psychiatric treatment.  In accordance with 38 C.F.R. § 3.159, if additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

If records are unavailable, this must be specifically noted in the claims file.

3.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of his lumbar spine and right shoulder disorders.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether: 

a)  it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disorder had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service.  In so opining, the examiner must address the Veteran's contentions that his duties in ammunition supply included lifting heavy objects, and that he has had back problems since service. 

b)  it is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disorder had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service.  In so opining, the examiner must address the Veteran's contentions that he was hit in the shoulder with a rifle while taking cover during a SCUD attack in Saudi Arabia.  The Board has conceded the occurrence of this incident.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a back or shoulder disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Schedule the Veteran for a VA psychiatric examination to determine the whether he has an acquired psychiatric disorder, to include PTSD, and, if so, its etiology.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a diagnosis of an acquired psychiatric disorder, to include PTSD that is etiologically related to service.  In so opining, the examiner must address the Veteran's contentions of SCUD missiles exploding overhead and near where he was stationed, constant low flying aircraft and, as he was in ammunition supply, his the proximity to large bombs causing him to feel "always on edge."  The examiner must address whether these reports meet the criteria for a stressor under 38C.F.R. 3.304(f)(3)(2015).  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  Schedule the Veteran for a VA examination to determine the etiology of allergic rhinitis.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's allergic rhinitis was caused by or is etiologically related to any incident of active duty.  In so opining, the examiner must address the Veteran's contentions that he began having congestion and sinus problems upon his return from service.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for allergic rhinitis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


